Order entered December 2, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-08-01460-CV

       DECO-DENCE LLC, JUSTIN BURGESS, AND MARK MCCAY, Appellants

                                              V.

                                 JOHN CARNEY, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                            Trial Court Cause No. 07-14769-E

                                          ORDER
       The Court REINSTATES the appeal.

       On June 29, 2009, the Court abated the appeal due to the filing of bankruptcy by

appellant .   On January 4, 2010, appellant Deco-Dence, LLC also filed a suggestion of

bankruptcy. In response to our inquiry about the status of the bankruptcy proceedings, appellee

filed a motion to reinstate the appeal and a motion to dismiss the appeal. In the motion to

reinstate the appeal, appellee states that the bankruptcy proceedings have been closed. Attached

to the motion is the bankruptcy court’s order closing the proceeding. In the motion to dismiss

the appeal, appellee states the parties have settled and compromised all claims and no longer

desire to pursue the appeal.
       Accordingly, we GRANT the motion to reinstate. We will dispose of the motion to

dismiss in due course.

                                              /s/    ELIZABETH LANG-MIERS
                                                     JUSTICE